Citation Nr: 1013835	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  04-38 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from March 1952 to December 
1953.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of March 2002 and later by 
the Department of Veterans Affairs (VA) St. Petersburg, 
Florida, Regional Office (RO).   

The Board remanded the case in April 2006.  A claim for 
service connection for post-traumatic stress disorder was 
subsequently granted, and is no longer on appeal.  The 
requested development pertaining to the claim for hearing 
loss was completed to the extent possible.  

The Board issued a decision in July 2009 which denied the 
appeal.  The Veteran subsequently appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In 
December 2009, the Secretary of Veterans Affairs (VA) and the 
Veteran filed a Joint Motion for Remand.  The Court granted 
that motion later in December 2009.  

The case has now been returned to the Board for further 
review in accordance with the terms of the Joint Motion.  The 
Board notes that the Joint Motion specified that the Board 
had erred in concluding that a VA medical opinion of May 2009 
weighed against the claim.  In that medical opinion, the VA 
examiner noted that the Veteran had not provided reliable 
hearing loss test results, and therefore, the examiner 
concluded that he could not resolve the service connection 
issue without resorting to speculation.  The Joint Motion 
stated that the Board erred in characterizing this 
inconclusive evidence as being probative negative evidence.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

Bilateral hearing loss was not present in service or for many 
years following active duty separation, and there is no 
competent evidence that it is causally related to active 
service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

In the present case, the Veteran was provided with the notice 
required by the VCAA by letters dated in February 2002, May 
2005, April 2006 and June 2009.  The RO specifically informed 
the Veteran of the evidence required to substantiate his 
claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

Moreover, all available evidence pertaining to the Veteran's 
claims has been obtained.  The Veteran's service entrance and 
separation examinations have been obtained, but it has been 
determined that other service medical records were destroyed 
by fire.  This did not result in any prejudice to the Veteran 
in light of his testimony that he did not receive any 
treatment for hearing loss in service.  The record before the 
Board contains post-service treatment records.  The Veteran 
reported in a statement dated in June 2009 that he had no 
additional medical treatment records or other evidence to 
offer in support of his claim.  The Veteran was afforded an 
appropriate disability evaluation examination with respect to 
his hearing loss claim.  Although the examiner was not able 
to provide an opinion regarding whether or not the hearing 
loss was related to service, the Board notes that it is clear 
that the procurable and assembled data was fully considered 
and the basis for the opinion was provided.   See Jones v. 
Shinseki, No. 07-3060 (U.S. Vet. App. Mar. 25, 2010).  
Namely, the fact that the Veteran had failed to provide 
accurate responses on the hearing loss test precluded the 
examiner from providing an opinion.  The Board finds that a 
remand is not warranted for another examination as the report 
shows that the examiner tried repeated attempts at 
reinstruction during the hearing, but still was not able to 
obtain valid results.  The Court has stated that "[t]he duty 
to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991). See also Zarycki v. 
Brown, 6 Vet. App. 91, 100 (1993).  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
Veteran in the development of the facts pertinent to the 
claim.  For the above reasons, it is not prejudicial to the 
Veteran for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2009) 
(harmless error).

The Veteran contends that he developed hearing loss as a 
result of his experiences in Korea.  Service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131.  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  However, continuity of symptoms is required where 
a condition in service is noted but is not, in fact, chronic 
or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In this case, some of the Veteran's records appear to have 
been destroyed in the fire at the National Personnel Records 
Center in St. Louis, Missouri in July 1973.  Under such 
circumstances, the Court has held that VA has a heightened 
duty "to consider the applicability of the benefit of the 
doubt rule, to assist the claimant in developing the claim, 
and to explain its decision when the Veteran 's medical 
records have been destroyed."  Cromer v. Nicholson, 19 Vet. 
App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 
46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Veteran testified in support of his claim during a 
hearing held before the undersigned Veterans Law Judge in 
September 2005.  He recounted being exposed to acoustic 
trauma during military training and while in Korea.  He 
stated that his duties involved operation of Anti-aircraft 
weapons, and he stated that he was assigned to an automatic 
weapons battalion.  He denied being treated for hearing loss 
in service, but stated that after returning from service his 
wife told him that he needed a hearing aid.  

The Veteran's DD 214 confirms that the veteran had service in 
Korea.  Another service personnel record reflects duties as a 
cannoneer and machine gunner.  Therefore, exposure to 
acoustic trauma in-service is demonstrated.  

The Veteran's available service medical records include the 
report of a separation examination conducted in December 
1953.  The report shows normal clinical evaluation of the 
ears and drums.  Hearing was tested as 15/15 using whispered 
voice and spoken voice tests.  Therefore, the separation 
examination report weighs against the claim.  There is also 
no contemporaneous evidence of hearing loss within a year of 
service.  

The evidence which has been presented also includes a claim 
form filed by the Veteran in October 1965 in which he 
referenced a heart condition and a foot injury, but he did 
not mention hearing loss.  The Veteran first filed a claim 
for disability compensation for hearing loss in August 2001.  
The earliest medical evidence of the presence of hearing loss 
is contained in VA treatment records dated in 2001.  Thus, 
the earliest medical evidence is from many years after 
service, and does not contain any medical opinion linking the 
disorder to service.  

The Board previously remanded the case to obtain an opinion 
regarding the etiology of the hearing loss, but the 
examination report provides no support for the claim.  The 
report of a VA hearing loss examination conducted in May 2009 
reflects that the examiner reviewed the claims file, and 
noted that the Veteran gave a history of having hearing loss 
that began 50 years earlier.  Following testing, however, the 
examiner noted that the test results were not reliable and 
were not suitable for rating purposes.  The tests results 
were described as being suggestive of non-organic hearing 
loss.  It was noted that there was variability in responses 
to pure-tones of up to 15 decibels with retesting, which was 
more that could be expected from test to test variability.  
It was also noted that the Veteran answered questions and 
followed instructions given at 60 decibels which was 
inconsistent with the 85 decibel speech recognition threshold 
test results.  It was also noted that the testing results 
were not consistent with his observed communication 
abilities.  Therefore, the examiner concluded that "Due to 
poor reliability of response and unsuitable test results for 
rating purposes, I cannot resolve this issue without resort 
to mere speculation."  

The Board notes that a grant of service connection may not be 
based on speculation.  See Tirpak v. Derwinski, 2 Vet.App. 
609, 611 (1992).  The Court has held that where a physician 
is unable to provide a definite causal connection, the 
opinion on that issue constitutes "what may be characterized 
as 'non- evidence.'" See Perman v. Brown, 5 Vet. App. 237, 
241 (1993) (where a physician is unable to provide a definite 
causal connection, the opinion on that issue constitutes 
"what may be characterized as non- evidence" that has no 
probative value) overruled on other grounds by Robinson v. 
Mansfield, 21 Vet. App. 545, 550-51 (2008).  See also Fagan 
v. Shinseki, 573 F3d. 1282 (Fed Cir. 2009) indicating that 
such an opinion is not pertinent evidence one way or the 
other regarding service connection.    

The Board finds that the evidence demonstrates that the 
Veteran did not incur hearing loss in service.  In weighing 
the evidence of record, the Board finds the normal separation 
examination and the contemporaneous absence of complaints or 
treatment for hearing loss for many years after service to be 
of more probative value than the Veteran's current 
allegations of incurrence made many years after service.  In 
view of the lengthy period after separation from service 
without evidence of findings or diagnosis, this weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).  Although a favorable medical 
opinion could provide a connection between a current 
disability and service, as noted above, the VA examiner could 
not provide such an opinion.  

The Board has considered the statements by the Veteran.  To 
the extent that he alleges a causal connection between his 
hearing loss and active service, he is not competent to offer 
opinions on medical diagnosis or causation.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).  Therefore, the Board may not accept his 
unsupported lay statement as competent evidence as to the 
issue of medical causation.  To the extent that he attempts 
to demonstrate continuity of symptomatology of hearing loss 
since service, such a contention is clearly outweighed.  In 
this regard, the weight of the evidence is against a finding 
of incurrence of hearing loss during service, shortly 
thereafter, or as a result of noise exposure in service.  As 
noted above, the separation exam showed normal hearing, he 
did not mention hearing loss in his previous claim (as would 
be expected if it had been present), and the earliest post 
service records pertaining to hearing loss are from 
approximately 48 years after service.  

The credibility of the history being offered in support of 
the claim is reduced by the fact that it is being offered in 
support of a claim for monetary benefits.  In addition, as 
was noted on the VA examination, information provided by the 
Veteran has been found to be unreliable.  The Board has noted 
that a Veteran's claim of continuity of symptomatology may 
not be rejected based solely on the absence of corroborating 
medical evidence.  See Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed Cir. 2006).  Nevertheless, the Court in Buchanan stated 
that the lack of contemporaneous records may be a fact that 
the Board can consider and weigh against a veteran's lay 
evidence.  See Buchanan, supra, at 1336-1337.  The Board is 
of the opinion that in light of the lack of any post service 
medical evidence showing complaints pertaining to the until 
many years after service, the history of continuity since 
service is not credible.  This is particularly the case where 
the history of continuity is being offered in support of a 
claim for monetary benefits.  The Board is fully justified in 
determining whether lay evidence is credible in and of 
itself, i.e. because of possible bias, conflicting 
statements, etc.  See Buchanan, supra, at 1337.  

In summary, the Board finds that bilateral hearing loss was 
not present in service or for many years following active 
duty separation, and there is no competent evidence that it 
is causally related to active service.  Accordingly, the 
Board concludes that bilateral hearing loss was not incurred 
or aggravated by active service, nor may it be presumed to 
have been so incurred.  





ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


